04/23/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                      Assigned on Briefs April 1, 2021

            LISA ANN CROUCH V. CALVIN CONWAY CROUCH

                 Appeal from the Chancery Court for Coffee County
                  No. 2014-CV-248     Vanessa A. Jackson, Judge


                            No. M2020-00951-COA-R3-CV


In post-divorce proceedings, a former husband petitioned to reduce or terminate his
alimony in futuro payments to his former wife. The trial court denied the former husband’s
request, ruling that he failed to show that a substantial and material change of
circumstances had occurred since the alimony was awarded. The former husband
appealed, and we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and THOMAS R. FRIERSON, II, J., joined.

Eric J. Burch, Manchester, Tennessee, for the appellant, Calvin Conway Crouch.

H. Thomas Parsons, Manchester, Tennessee, for the appellee, Lisa Ann Crouch.

                                       OPINION

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       Lisa Ann Crouch (“Wife”) and Calvin Conway Crouch (“Husband”) were divorced
in February 2016 following a twenty-two year marriage. They were both forty-two years
old and had no minor children at the time of the divorce. The court divided the marital
property between the parties and ordered Husband to pay Wife alimony. Husband was
ordered to pay transitional alimony to Wife in the amount of $500 per week from March
1, 2016, through February 28, 2018; $400 per week from March 1, 2018, through February
28, 2019; and $300 per week as alimony in futuro beginning on March 1, 2019.

      In June 2019 Wife filed a petition for civil contempt based on Husband’s failure to
remain current in his alimony payments. When she filed the petition, Wife contended that
Husband was $700 in arrears. Husband answered Wife’s petition and filed a counter-
petition seeking to reduce or terminate his alimony obligation based on a material change
of circumstances. The trial court held a hearing on June 17, 2020, and filed orders on June
22 and July 16, 2020. The court concluded that Husband was $100 in arrears on his
alimony obligation and ordered him to pay Wife that amount. The court denied Husband’s
petition to reduce or terminate his alimony obligation, finding “that there had been no
change of circumstance justifying cessation of alimony, or reduction thereof, of the
amounts previously ordered.”

       Father appeals the trial court’s denial of his petition to reduce or terminate his
alimony payments to Wife. He asserts that the court erred in failing to find a substantial
and material change in circumstances that justified reducing or terminating the payments.
Husband contends that Wife was suffering from various medical conditions when they
were divorced and that she was not earning an income. When he filed his petition,
however, Husband asserted that Wife (1) had someone living with her who was
contributing to her expenses and (2) was employed and earning enough money to support
herself.

       Wife was the only witness who testified at the hearing. She stated that she was
employed as a housekeeper at The Holiday Inn, where she was paid $4.37 for each room
she cleaned. The hearing occurred in June 2020, in the midst of the COVID-19 pandemic,
and Wife testified that she was working between twenty and twenty-five hours a week.
Wife stated that she often earned “a hundred and something for about two weeks,” and that
the most she had earned was $450 or $475 when the hotel was “super busy.”

        On cross-examination, Wife testified that she was not working when the parties
were divorced and did not know if she would be able to work “at any meaningful
employment” because of how she felt “physically and emotionally.”1 As time passed, Wife
stated, she started telling herself, “you’re going to have to [do] this, you’re going to have
to [do] that, and you’re going to have to make yourself.” Wife testified that, at the time of
the divorce trial in 2016, she hoped that she would be able to work “at some point” in the
future, but that she did not know when that would be. Wife agreed that her job at the hotel
was physically demanding and stated that “most of the time, other ladies help me to
complete my work.” Wife testified that she would like to have a less physically demanding
job, but that she had not yet found another job.

     When asked about third parties who lived with her, Wife stated that her 29-year-old
       2
son was living with her but that he was not working. There was some discussion regarding
1
 In its order filed on February 5, 2016, granting the parties a divorce, the trial court found that Wife suffered
from a herniated disk and pinched nerve in her back, chronic obstructive pulmonary disease, and chronic
bronchitis.
2
    Husband is not the father of Wife’s adult son.
                                                     -2-
the son’s ability to work due to a disability. Wife testified that her son had not applied for
disability benefits but that she was certain he would qualify for benefits if he applied for
them. Wife was using her son’s car “half the time now” and was paying the insurance on
it. Wife also stated that one of the parties’ daughters, along with her boyfriend, was living
with her at the time of the divorce trial but that they had not contributed to the household
expenses and were no longer living with her. Wife testified that her daughter purchased
her own food when she lived with Wife. Wife had sold the marital house she received in
the divorce, and she stated that she and her son were residing at the hotel where she worked
until she could find another place to live.

                                       II. ANALYSIS

        This case involves the trial court’s award of alimony in futuro. We have described
the appropriate standard of review for cases involving the modification of alimony awards
as follows:

               “Because modification of a spousal support award is factually driven
       and calls for a careful balancing of numerous factors, a trial court’s decision
       to modify support payments is given wide latitude within its range of
       discretion.” Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001) (quotations
       omitted). On appeal, we are “generally disinclined to second-guess a trial
       judge’s spousal support decision.” Gonsewski v. Gonsewski, 350 S.W.3d 99,
       105 (Tenn. 2011). “[T]he role of an appellate court in reviewing
       an award of spousal support is to determine whether the trial court applied
       the correct legal standard and reached a decision that is not clearly
       unreasonable.” Id. (citing Broadbent v. Broadbent, 211 S.W.3d 216, 220
       (Tenn. 2006)). We will find an abuse of discretion “when the trial court
       causes an injustice by applying an incorrect legal standard, reaches an
       illogical result, resolves the case on a clearly erroneous assessment of the
       evidence, or relies on reasoning that causes an injustice.” Id. (citing Wright
       ex rel. Wright v. Wright, 337 S.W.3d 166, 176 (Tenn. 2011); Henderson v.
       SAIA, Inc., 318 S.W.3d 328, 335 (Tenn. 2010)).

Malkin v. Malkin, 475 S.W.3d 252, 257 (Tenn. Ct. App. 2015).

       Alimony in futuro “is a payment of support and maintenance on a long term basis
or until death or remarriage of the recipient.” Tenn. Code Ann. § 36-5-121(f)(1). When
alimony in futuro has been awarded and the recipient lives with a third party, a rebuttable
presumption arises that (1) the recipient does not need the amount of alimony awarded
because the third party is contributing to the support of the alimony recipient or (2) the
third party is receiving support from the alimony recipient and the alimony recipient does
not need the amount of alimony previously awarded. Id. § 36-5-121(f)(2)(B). Once the
presumption is triggered, the alimony recipient must demonstrate the need for continued

                                            -3-
support. Gentry v. Gentry, No. M2007-00876-COA-R3-CV, 2008 WL 275881, at *4
(Tenn. Ct. App. Jan. 31, 2008); see also Wright v. Quillen, 83 S.W.3d 768, 775 (Tenn. Ct.
App. 2002); Azbill v. Azbill, 661 S.W.2d 682, 686 (Tenn. Ct. App. 1983). Alimony in
futuro awards remain in the control of the trial court “for the duration of the award and
‘may be increased, decreased, terminated, extended, or otherwise modified, upon a
showing of substantial and material change in circumstances.’” Malkin, 475 S.W.3d at 258
(quoting Tenn. Code Ann. § 36-5-121(f)(2)(A)). For purposes of modifying an alimony in
futuro award, “a change in circumstances is considered to be ‘material’ when the change
(1) ‘occurred since the entry of the divorce decree ordering the payment of alimony,’ and
(2) was not ‘anticipated or [within] the contemplation of the parties at the time [of the
divorce].’” Bogan v. Bogan, 60 S.W.3d 721, 728 (Tenn. 2001) (quoting Watters v. Watters,
22 S.W.3d 817, 821 (Tenn. Ct. App. 1999)). “[A] change of circumstances is considered
to be ‘substantial’ when it significantly affects either the obligor’s ability to pay or the
obligee’s need for support.” Id. As the party seeking to modify the alimony award,
Husband “‘bears the burden of proving that a substantial and material change in
circumstances has occurred.’” Malkin, 475 S.W.3d at 258 (quoting Wiser v. Wiser, 339
S.W.3d 1, 12 (Tenn. Ct. App. 2010)).

        The trial court did not include findings of fact in its order denying Husband the relief
he sought. See TENN. R. CIV. P. 52.01 (“In all actions tried upon the facts without a jury,
the court shall find the facts specially and shall state separately its conclusions of law and
direct the entry of the appropriate judgment.”) When a trial court fails to make factual
findings, “‘appellate courts may ‘soldier on’ when the case involves only a clear legal issue,
or when the court’s decision is ‘readily ascertainable.’” Hanson v. J.C. Hobbs Co., Inc.,
No. W2011-02523-COA-R3-CV, 2012 WL 5873582, at *10 (Tenn. Ct. App. Nov. 21,
2012) (quoting Simpson v. Fowler, No. W2011-02112-COA-R3-CV, 2012 WL 3675321,
at *4 (Tenn. Ct. App. Aug. 28, 2012)); see Maupin v. Maupin, 420 S.W.3d 761, 770 (Tenn.
Ct. App. 2013) (citing Curtis v. Hill, 215 S.W.3d 836, 839 (Tenn. Ct. App. 2006)) (stating
that when a trial court fails to make findings of fact, “we must conduct our own review of
the record to determine the controlling facts by a preponderance of the evidence”). Because
Wife was the only witness and the legal issue is clear, we are able to review the evidence
and determine the controlling facts by a preponderance of the evidence. We have
summarized Wife’s testimony above. The trial court made no findings regarding Wife’s
credibility, and Husband has not argued that we should question the veracity of her
testimony.

        Based on our review of the evidence, we agree with the trial court that Husband
failed to prove a substantial and material change of circumstances has occurred since the
alimony award in 2016. Although Wife was not earning an income when the parties were
divorced, she testified that, at the time of the divorce trial, she had hoped to be in a position




                                              -4-
to work at some point in the future.3 Thus, Husband is unable to prove that her future
employment was not contemplated at the time of the divorce.

        Husband also argues that he should not have to pay Wife alimony in light of third
parties who have resided with Wife since the divorce. Wife testified that the daughter and
boyfriend who lived with her for a period of time bought their own food and that she did
not pay their bills. At the time of trial, Wife did not have her daughter (or her daughter’s
boyfriend) residing with her, but she was living with her adult son at the hotel where she
worked. Wife stated that she was paying $50 (plus tax) per night to stay at the hotel, which
was more than her mortgage had been before she sold the marital home. Wife testified that
she was paying the insurance on her son’s car, but she stated that she was driving it “half
the time.” Wife stated that her son was not employed and was, therefore, not contributing
to her living expenses. No evidence was introduced suggesting that Wife was paying more
for her hotel room because her son was staying with her, and the record contains no
evidence regarding the amount Wife was spending to support her son.

        Although the trial court did not explicitly find that Wife rebutted the statutory
presumption set forth in Tenn. Code Ann. § 36-5-121(f)(2)(B), such finding is implicit in
the trial court’s denial of Husband’s request to reduce or terminate Wife’s award. In other
cases where an alimony recipient had an unemployed adult son living with him or her, we
did not disturb the trial court’s determination that the recipient was not precluded from
receiving alimony because of the son’s residence in the home. See Naylor v. Naylor, No.
W2016-00038-COA-R3-CV, 2016 WL 3923790, at *9 (Tenn. Ct. App. July 15, 2016)
(affirming trial court’s consideration of wife’s need for alimony in futuro despite fact that
adult son lived with her and failed to contribute financially to household); Ezekiel v.
Ezekiel, No. W2014-02332-COA-R3-CV, 2015 WL 4916930, at *8 (Tenn. Ct. App. Aug.
17, 2015) (declining to find trial court abused its discretion in considering wife’s need for
alimony despite fact that adult son lived with her and did not contribute to household
expenses); see also Yuhasz v. Yuhasz, No. M2017-00880-COA-R3-CV, 2018 WL
2374107, at *4 (Tenn. Ct. App. May 24, 2018) (declining to adjust wife’s award of alimony
based on adult children’s living with wife where evidence showed wife’s expenses were
no higher due to children’s residence in house).

       The record does not reveal how long Wife’s son had been living with her or whether
he would continue to live with her in the future. “Even a substantial and material change
of circumstances does not automatically result in a modification. Modification must also

3
 Following the presentation of evidence, the trial court judge referenced her notes from the divorce
proceeding and stated:

        [F]rom reading my Findings of Fact and from my recollection of the testimony over the
        many months that we have been in court on this matter, it was anticipated - - and I believe
        I actually stated it at one point in time - - that [Wife] was going to have to get a job if she
        was going to be able to live. There wasn’t any way around it.
                                                    -5-
be justified under the factors relevant to an initial award of alimony, particularly the
receiving spouse’s need and the paying spouse’s ability to pay.” Gentry, 2008 WL 275881,
at *2 (citing Bogan, 60 S.W.3d at 730; Quillen, 83 S.W.3d at 773). Husband introduced
no evidence regarding his ability to pay the alimony ordered, and he failed to prove that
Wife’s need for the spousal support was less than it was when the alimony was awarded.
Wife was working at the time of the hearing, but her income was not consistent from week
to week, and the record contains no evidence of Wife’s expenses other than the nightly cost
to stay at the hotel. We conclude that Husband failed to show that the trial court abused its
discretion by declining to reduce or terminate Wife’s alimony award.

                                     III. CONCLUSION

       The judgment of the trial court is affirmed. Costs of this appeal are assessed against
the appellant, Calvin Conway Crouch, for which execution may issue, if necessary.


                                                   _/s/ Andy D. Bennett_______________
                                                   ANDY D. BENNETT, JUDGE




                                            -6-